Citation Nr: 0905547	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's current respiratory disorder is not shown to 
have been present in service, or for many years thereafter, 
nor is it shown to be the result of any incident occurring 
during his active service.


CONCLUSION OF LAW

The appellant's respiratory disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show that (1) any defect was cured by actual 
knowledge on the part of the appellant; (2) a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in June 2004 and November 2007, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The appellant's claim was re-adjudicated in both 
the April 2008 and December 2008 supplemental statements of 
the case.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Furthermore, the appellant was provided a VA examination.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from March 
1946 to February 1948.  Herein, he is seeking service 
connection for a respiratory disorder, to include as due to 
exposure to asbestos.

A review of his service treatment records failed to reveal 
any complaints of or treatment for a respiratory disorder.  
The appellant's March 1946 entrance examination and February 
1948 separation examination were negative for a respiratory 
disorder or any symptoms relevant thereto.  X-rays of the 
appellant's chest at the separation examination were normal.

An inservice treatment report, dated in September 1947, 
demonstrated that the appellant reported symptoms such as 
nausea, vomiting, pyrosis, and crampy type of upper abdominal 
pain, which was found to bare no relationship to his bowel 
habits or food intake; these symptoms were noted to have 
started in June 1947.  A complete physical examination 
revealed no abnormalities beyond the appellant's reported 
symptoms.  In October 1947, a fluoroscopy of the appellant's 
chest also revealed no abnormalities.  In an undated 
psychiatric evaluation, the appellant was noted as reporting 
stomach trouble since June 1947 and homesickness, both of 
which occurred contemporaneously with a period of family 
difficulty.  Ultimately, the appellant's condition was 
diagnosed as pylorospasm.

The appellant claims that his inservice symptoms were the 
early manifestations of his current respiratory disorder.  
The appellant asserts that his current respiratory disorder 
is the result of inservice tobacco use and exposure to diesel 
fuel fumes, mercury, asbestos, gun smoke, and/or lead paint 
chips, among other factors.

In a July 1989 Social Security decision, the appellant 
reported that he was unable to work due to residuals of 
injuries to his left shoulder and left hip, and residuals of 
spinal surgery.  The appellant did not submit any evidence of 
a respiratory disorder in support of his claim.

The appellant has submitted, or asked the RO to obtain, 
numerous radiological, CAT scan, and treatment reports dated 
from August 1990 to the present.  While these reports 
demonstrated a current diagnosis of chronic obstructive 
pulmonary disease (COPD), in the form of emphysema, none 
contained an etiological opinion linking the appellant's 
current respiratory disorder with his active service.  
Moreover, none of these records contain a competent medical 
opinion that concluded that the appellant's inservice 
symptoms were the early manifestations of a respiratory 
disorder.

In September 2008, the appellant underwent VA examination of 
his respiratory system.  Based upon physical examination of 
the appellant and a review of the appellant's medical 
history, the examiner diagnosed the appellant's condition as 
COPD-emphysema, specifically ruling out asbestosis.  The 
examiner did not provide an etiological opinion with respect 
to the appellant's COPD-emphysema.

After reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient objective 
evidence supportive of a finding that his current respiratory 
disorder became manifest or otherwise originated during his 
period of active service.  There are no findings of a 
respiratory disorder in the appellant's service treatment 
records and nothing to relate the appellant's current 
respiratory condition to his active service.  Furthermore, 
the first evidence of the appellant having been diagnosed 
with a respiratory disorder appears decades after his 
discharge from active service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Thus, the Board concludes that service connection is not 
warranted for a respiratory condition.

The Board considered the appellant's assertion that he 
incurred a respiratory disorder during his active service due 
to exposure to diesel fuel fumes, mercury, asbestos, gun 
smoke, and/or lead paint chips, among other factors, but such 
assertions are afforded no probative weight in the absence of 
evidence that the appellant has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  In other words, the appellant's 
statements are not competent medical evidence to establish a 
causal relationship between the appellant's inservice 
experiences and his current respiratory disorder.  See 
Espiritu, 2 Vet. App. at 495.  Consequently, such lay 
assertions of medical diagnosis or the etiology of a 
disability do not and cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In sum, the evidence does not establish that the appellant 
had a respiratory disorder during his active service, or that 
his current respiratory disorder is otherwise related to his 
active service.  As the preponderance of the evidence is 
against the claim for service connection for a respiratory 
disorder, to include as due to exposure to asbestos, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board considered service connection for asbestosis.  
However, a longitudinal review of the appellant's claim file 
revealed no current diagnosis of asbestosis.  Moreover, in 
September 2007, a radiological examination found no evidence 
of pulmonary fibrosis, and in September 2008, the VA examiner 
specifically ruled out asbestosis.  With that said, the Board 
notes that Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the presence of the claimed disability, a 
basis upon which to establish service connection for 
asbestosis has not been presented and the appeal is denied.









	(CONTINUED ON NEXT PAGE)



The Board also considered service connection for a 
respiratory disorder based on the appellant's inservice use 
of tobacco products.  However, on July 22, 1998, the 
President signed into law a new provision, codified at 38 
U.S.C.A. § 1103, barring service connection claims submitted 
after June 9, 1998 that are based on a disease or injury that 
is attributable to inservice use of tobacco products.  38 
C.F.R. § 3.300.  The appellant submitted the present claim of 
entitlement to service connection for a respiratory disorder 
in May 2004.  As noted in his July 2004 statement, the 
appellant partially attributed his current respiratory 
disorder to his inservice use of tobacco products.  Thus, to 
the extent that the appellant attributes his current 
respiratory disorder on his inservice use of tobacco 
products, the appellant's claim is denied as a matter of law.  
Id.


ORDER

Service connection for a respiratory disorder, to include as 
due to exposure to asbestos, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


